FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARCUS ARTHUR FONTAINE,                          No. 09-55475

               Petitioner - Appellant,           D.C. No. 2:08-cv-06455-AHM

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Marcus Arthur Fontaine appeals pro se from the district court’s judgment

denying his 28 U.S.C. § 2241 habeas petition and petition for writ of error coram

nobis. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fontaine contends that when the district court ordered that “no further

supervision” would be imposed after his five-year term of imprisonment, the court

precluded all supervision, including parole supervision. The record reflects that

the district court’s intent was that there be no supervised release following the

five-year commitment. There is no indication, however, that the district court

intended to vacate the sentence entirely if Fontaine was released on parole. Indeed,

once a prisoner is released from prison on parole by order of the United States

Parole Commission, the parolee remains under the jurisdiction of the Parole

Commission “until the expiration of the maximum term or terms for which such

parolee was sentenced.” 18 U.S.C. § 4210(a). Fontaine thus remains under the

jurisdiction of the Parole Commission until the expiration of his sentence.

      Fontaine also contends that he was incarcerated beyond any mandatory

maximum when accounting for time served in state custody. State time served,

however, does not affect the computation of the full-term expiration of a federal

sentence. See 28 C.F.R. § 2.21; Bowen v. U.S. Parole Comm’n, 805 F.2d 885, 888

(9th Cir. 1986).

      Fontaine’s motion for status of appeal is denied as moot.

      AFFIRMED.




                                           2                                    09-55475